Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-26 are pending in this application.
Applicant's election with traverse of the invention of Group I in the reply filed on 4/28/2022 is acknowledged.  The traversal is based on erroneous arguments that the requirement set forth in the Office action of 3/4/2022 must establish two-way distinctness and undue burden.  Applicant is reminded that this is a national stage application filed under 35 USC 371, so the standard of unity of invention applies.  
Under lack of unity rules, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” is defined as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  The “contribution over the prior art” is considered with respect to novelty and inventive step.  See PCT Rule 13.1 and 13.2; see also MPEP 1850.  
	With respect to invention of group II, claim 3, compound 19b of DE 19846792 at page 25 anticipates claim 3, so there is no same or corresponding special technical feature among inventions of group I and II.  
	With respect to invention of group III, the structure of formula V is an ester, whereas the structure of formula I is a ketone.  Compound of formula V is not obvious over the compound of formula I, and vice versa, because under the facts of this application, the ketone or ester linkage is between two ring moieties. Different contributions over the prior art are made by the two structures, formulas I and V.  For example, in this application Engel (US 6,207,618) was applied in an obvious ground of rejection for invention of group I because Engel teaches the ketone linkage but not the ester linkage – in Engel, Q does not have a divalent O at the 4-position of the pyrazole.  Applicant has filed two declarations to assert that the contribution of compounds of formula I, with the ketone linkage, is unexpectedly superior to those of similar prior art compounds with the ketone linkage.  However, Engel would not be applicable to formula V, because compounds of formula V make a different contribution over the prior art, which must be separately searched and separately considered.  
Applicant also argues no serious search and examination burden has been shown.  The Examiner cannot agree.  MPEP 1893.03(b) clearly states that unity of invention, not restriction practice, is applicable to national stage applications.  Serious or undue burden is not a requirement of unity of invention determination.  
	For these reasons, Applicant’s arguments are deemed unpersuasive and the determination of lack of unity of invention set forth in the Office action of 2/16/2022 is maintained.  
	Accordingly, claims 3 and 4 are withdrawn from further consideration as being directed to non-elected inventions.  Claims 1-2, 5-14, and 19-26 will presently be examined. 
	Upon further review and reconsideration, and in view of the declarations filed on 4/30/2020 and 12/15/2021 and Applicant’s arguments filed on 12/15/2021 and 2/16/2022, all outstanding grounds of rejection from the previous Office action of 10/18/2021 are withdrawn. 
	Claim 24 and 26 are allowed1.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-14, 19-23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The basis for this ground of rejection is that the following substituent is not clearly written in the formula for R: 
	
    PNG
    media_image1.png
    141
    248
    media_image1.png
    Greyscale

If the above noted substituent is intended to be R’’’, it should be written as such more clearly in the formula.  Dependent claims that do not cure the deficiency noted above are included in this ground of rejection.  

Claim 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	(1) Claim 5 appears to be an incomplete claim.  Claim 5 is directed to a method for preparing the pyrazole compound or salt thereof of claim 1, but only one starting ingredient is recited with no further recitation of additional reactants or reaction conditions.  One skilled in the art would not be able to determine the metes and bounds of claim 5 because the claim fails to set forth an actual method of obtaining the compound or salt of claim 1.  
	(2) Claim 6 recites formulas II, III, IV and V, wherein substituents R’, R’’, and R’’’ are used on different compounds.  The indefiniteness problem is that R’, R’’, and R’’’ have been defined only with respect to formula I (see claim 1), and there is no indication from the claim language that the definition carries over to different compounds with different structures.  In claim 10, the same indefiniteness problem is noted for R3 in formula VI.  
	Dependent claims that do not cure the deficiencies noted above are included in this ground of rejection.  

	For the foregoing reasons, claims 24 and 26 are allowed, and claims 1-2, 5-14, 19-23 and 25 are rejected.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 For compound 41 of claim 24, R3 should be indicated as – H, which would be an improvement over the current “·····H.”